Citation Nr: 1219276	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent from March 23, 2007 to June 1, 2007 and from July 18, 2008 to July 5, 2011, and in excess of 70 percent as of July 6, 2011 for a panic disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to June 2004 and from June 2007 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Milwaukee, Wisconsin.  This rating decision granted entitlement to service connection for a panic disorder and assigned a 10 percent evaluation from March 23, 2007 to June 1, 2007, and continuing as of July 18, 2008.

During the appeal, in a May 2009 rating decision, the RO assigned an increased evaluation of 30 percent from March 23, 2007 to June 1, 2007, and continuing as of July 18, 2008 for the Veteran's panic disorder.  Most recently, in a September 2011 rating decision the Veteran was assigned a 50 percent evaluation for her panic disorder from March 23, 2007 to June 1, 2007 and from July 18, 2008 to July 5, 2011 and a 70 percent evaluation as of July 6, 2011.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's May 2009 VA Form 9 included a request for a hearing.  However, in March 2012, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and her representative that a withdrawal of this appeal was requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


